BELCHER, Commissioner.
This is a conviction for the misdemeanor offense of false imprisonment; the punishment, six months in jail.
The record reflects that the appellant is at large on an appeal bond approved and filed during the term of court at which notice of appeal was given.
 In the absence of a recognizance entered into in open court during the term at which he was tried, or an appeal bond properly approved after the term had expired, or a showing that the appellant is in custody, this court is without jurisdiction to enter any order other than to dismiss the appeal. Art. 830, Vernon’s Ann.C.C.P.; Braun v. State, 158 Tex.Cr.R. 394, 257 S.W.2d 708; Alexander v. State, Tex.Cr.App., 272 S.W.2d 99; Nee v. State, Tex.Cr.App., 274 S.W.2d 396; Bloss v. State, Tex.Cr.App., 372 S.W.2d 696.
The appeal is dismissed.
Opinion approved by the Court